Citation Nr: 1739029	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for right foot diabetic neuropathy.

3.  Entitlement to service connection for left foot diabetic neuropathy.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran was present on the landmass of Vietnam in October 1967.

2.  The Veteran has been diagnosed with type II diabetes mellitus.

3.  The Veteran has right and left foot diabetic neuropathy as a result of his type II diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right foot diabetic neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for left foot diabetic neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims of entitlement to service connection for type II diabetes and bilateral foot diabetic neuropathy.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2015) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e) (2016). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2016); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the United States Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background and Analysis

The Veteran claims entitlement to service connection for type II diabetes mellitus, which he asserts was caused by his exposure to herbicide agents in Vietnam.  The record shows the Veteran has type II diabetes mellitus, as well as right and left foot diabetic neuropathy as a result of his diabetes.

The Veteran's official military personnel file (OMPF) shows he served on the U.S.S. Eaton during the Vietnam War.

The Veteran has contended the crew of the U.S.S. Eaton was granted four hours of liberty ashore in Vung Tau, a town in South Vietnam, in October 1967.  The Veteran's contention has remained consistent throughout the period of the claim, and is supported by numerous statements by other service members.

Specifically, in a September 2013 letter, D.G., who served on the U.S.S. Eaton with the Veteran, recalled details of his service with the Veteran, including having been granted liberty in Vung Tau with him.  In a separate September 2013 letter, B.W. stated he served on the U.S.S. Eaton and was offered liberty in Vung Tau following a fire mission.  In a May 2014 letter, K.B. recalled that the U.S.S. Eaton pulled into the harbor at Vung Tau sometime between July 1967 and December 1967 so the gunfire support team could conference with helicopter spotters, and that at that time the ship allowed eight hours of liberty on shore, four for the starboard shift and four for the post-shift.

In a June 2014 statement, D.S. stated he served with the Veteran on the U.S.S. Eaton, and he recalled being ferried to shore by a whale boat, where he and many other crew members met the locals.  June 2014 responses from a Facebook discussion group are also of record.  In summary, D.V. and R.D. commented that they served on the U.S.S. Eaton and that the crew was granted liberty at Vung Tau.

A December 1967 letter from Richard W. Duggan, the Commanding Officer of the U.S.S. Eaton, is also of record.  Although large portions of the copy in the Veteran's electronic claims file are entirely illegible, the letter is addressed to family members of the crew, and appears to summarize the ship's activities since leaving the U.S. in July 1967.  Although, again, the Board has been unable to decipher the entire letter, at the Veteran's February 2017 hearing, his son, who presumably reviewed a legible copy of the letter before it was scanned, testified that the Commanding Officer referenced on-shore liberty granted to crew members.

Importantly, the Veteran has also provided Deck Logs for the U.S.S. Eaton, which show the ship was anchored in the harbor at Vung Tau between October 18 and October 19, 1967.  In addition, he provided what he explained was a photograph taken by a crew member of children in Vung Tau.  Although the scanned copy in the Veteran's file is of poor quality, the photograph is captioned "[t]he kids of Vung Tau wonder where all the sailors come from, but they don't sweat it."

Upon a careful review of the foregoing, the Board has determined the evidence supporting the Veteran's claim of having set foot in Vietnam is at least in equipoise with that against the claim.  As such, doubt is resolved in favor of the Veteran.  In this regard, the Board notes the Veteran's account of taking liberty in Vung Tau has remained consistent throughout the period of the claim, and is supported by consistent accounts from other service members, as well as official military records.

The Board briefly notes the Veteran's contention that the U.S.S. Eaton participated in river patrol and other support missions in the inland or "brown waters" of Vietnam, and thus that herbicide exposure should be presumed on this basis.  The Board acknowledges that this contention is supported by additional statements by fellow service members and internet research as to the U.S.S. Eaton's history.  However, as the Board has determined herbicide exposure may be presumed on the basis of the Veteran's presence on the landmass of Vietnam, the Board need not address this issue.

As noted above, type II diabetes mellitus is a disease for which service connection is presumptively granted for veterans who were present on the landmass of Vietnam during the Vietnam War.  See 38 C.F.R. § 3.309(e) (2016).  Accordingly, service connection for type II diabetes mellitus is warranted.  In addition, because the medical evidence shows the Veteran's right and left foot diabetic neuropathy are proximately due to his type II diabetes mellitus, granting of service connection for right and left foot diabetic neuropathy is warranted.  See 38 C.F.R. § 3.310(a) (2016).


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for right foot diabetic neuropathy is granted.

Service connection for left foot diabetic neuropathy is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for a heart disability is decided.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the record shows the Veteran has been diagnosed with atrial fibrillation following arrhythmia episodes on at least three occasions.  The Board notes there is no current evidence of ischemia, and atrial fibrillation is not among the conditions for which service connection is presumed on the basis of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Nevertheless, the Veteran has contended his heart condition is related to service, to include in-service herbicide exposure.

Under these circumstances, the Board finds the low threshold under McLendon has been satisfied, and that VA must afford the Veteran a VA examination.  In addition, the Board notes the latest treatment notes of record related to the Veteran's heart condition are dated in June 2010.  As such, an examination is warranted to determine whether the Veteran's heart condition now includes any condition subject to presumptive service connection under 38 C.F.R. § 3.309(e).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any treatment records related to the Veteran's heart condition since June 2010.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any heart disability present during the period of the claim.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all heart disabilities present during the period of the claim.  The examiner should specifically confirm or rule out ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, and atherosclerotic cardiovascular disease (including coronary artery disease)).
 
With respect to each heart disability present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred in or is otherwise etiologically related to the Veteran's military service, to specifically include his conceded exposure to herbicide agents in Vietnam.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


